Citation Nr: 0328823	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the left hip with retained foreign 
body.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right shoulder, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left buttock, currently evaluated as 20 
percent disabling.  

4.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the left shoulder.  

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for residuals of a shell 
fragment wound to the left hip, increased ratings for 
residuals of gunshot wounds of each shoulder and the left 
buttock, and a total rating based on individual 
unemployability due to service-connected disabilities.  A 
Travel Board hearing at the RO was scheduled for September 
2003 but the veteran did not appear for the hearing at the 
designated date and time.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  Regulations to 
implement the VCAA have been issued [66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159)] 
and the requirements of VCAA were further clarified by the 
Court in Quartuccio v. Principi, 16 Vet. App 83 (2002).  

The record shows that the RO has not adequately referenced or 
discussed the VCAA in developing and readjudicating the 
veteran's appeal.  Although the supplemental statement of the 
case issued in July 2003 RO advised the veteran of the 
enactment of the VCAA, the document did not fully explain or 
comply with the requirements of the new law, particularly as 
to the division of responsibilities between VA and the 
veteran in obtaining evidence.  Nor did the letter indicate 
the extent to which the VCAA had or had not been satisfied.  
Under the VCAA regulations, as interpreted by Quartuccio, VA 
must notify the claimant and the claimant's representative of 
any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  VA must also advise a claimant which 
evidence the claimant must supply and which evidence the VA 
will obtain on his or her behalf.  

The case must therefore be remanded to the RO for compliance 
with the requirements of the VCAA before the appeal can be 
decided.  See Disabled American Veterans v. Principi, 327 
F.3d 1339 (Fed. Cir. 2003).  It would be contrary to the law 
and potentially prejudicial to the veteran for the Board to 
issue a decision before the VCAA has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  It remains the 
responsibility of the RO to ensure that all notification and 
duty to assist obligations under the VCAA are satisfied in 
full.  

It should be noted that as a result of the September 22, 
2003, decision of the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the veteran must be given a period of 
one full year to respond to a VCAA notice unless a waiver is 
received.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and development actions 
(including any necessary medical 
examinations/opinions) required to 
satisfy the VCAA are undertaken.  

2.  The RO should then readjudicate the 
appeal.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
veteran and his representative should be 
allowed a reasonable period of time for 
reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



